NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 04/22/2021 has been entered. Claims 4-6, 21, 25 have been cancelled.  Claims 1-3, 7-20, 22-24, 26-28 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/23/2020.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04/22/2021, with respect to the rejection under 35 U.S.C. 112(b) of claims 1, 10, 13, 18 & 24 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112 of claims 1, 10, 13, 18 & 24 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 7-20, 22-24, 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 13, 18 & 24, the closest prior art fails to teach or make obvious in combination with other claimed limitations, an aircraft comprising at least one isolation valve being disposed under the corresponding one of the left wing and the right wing, rearward of the pylon, inside the aft fairing. 
The closest prior art includes Scholz (US 4,391,409) which teaches an aircraft having an engine housed in a nacelle, and at least one hydraulic actuator connected to the engine and NASA EASA (2003) (previously cited in the Office Action dated 12/23/2020), which discusses the uncontained rotor impact area of a gas turbine engine, and the importance of locating critical systems outside of the debris impact area whenever possible, including hydraulic valves and thrust reverser control systems.  However the NASA EASA does not teach or suggest locating specifically the isolation valve of the engine under the corresponding wing of the aircraft, rearward of the pylon, and inside of an aft fairing of the engine assembly.  By locating the at least one isolation valve within the claimed area, the isolation valve can be disposed in a location outside of the uncontained rotor impact area while remaining in close proximity to the hydraulic systems of the engine.
Claims 2-3, 7-12, 14-17, 19, 22, 23, 26-28 are allowable for the same reason as claims 1, 13, 18 & 24 respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741